
	

113 HR 2142 IH: Renovate and Enhance Veterans’ Meeting Halls and Posts Act of 2013
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2142
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Mr. Bishop of New
			 York (for himself, Mr. King of New
			 York, and Mr. Runyan)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Housing and Community Development Act of
		  1974 to set-aside community development block grant amounts in each fiscal year
		  for grants to local chapters of veterans service organizations for
		  rehabilitation of their facilities.
	
	
		1.Short titleThis Act may be cited as the
			 Renovate and Enhance Veterans’ Meeting
			 Halls and Posts Act of 2013 or the REVAMP Act of 2013.
		2.Competitive
			 grants to veterans service organizations for facility rehabilitation
			(a)GrantsSection 107 of the Housing and Community
			 Development Act of 1974 (42 U.S.C. 5307) is amended by adding at the end the
			 following new subsection:
				
					(g)Competitive
				grants to veterans service organizations for facility rehabilitation
						(1)AuthorityUsing the amounts made available under
				section 106(a)(4) in each fiscal year for grants under this subsection, the
				Secretary shall make grants, on a competitive basis, to eligible veterans
				service organizations for use for repairs and rehabilitation of existing
				facilities of such organizations.
						(2)Eligible
				veterans service organizationsFor purposes of this subsection, the term
				eligible veterans service organization means—
							(A)an entity that is
				exempt from taxation pursuant to section 501(c)(19) of the Internal Revenue
				Code of 1986 (26 U.S.C. 501(c)(19)) and is organized on a local or area basis;
				and
							(B)a local or area chapter, post, or other
				unit of a national, regional, Statewide, or other larger entity of which local
				or area chapters, posts, or units are members, that is exempt from taxation
				pursuant to section 501(c)(19) of the Internal Revenue Code of 1986 (26 U.S.C.
				501(c)(19)).
							Such term
				does not include any such national, regional, Statewide, or other larger
				entity.(3)Limitations
							(A)AmountNo eligible veterans service organization
				may receive grant amounts under this subsection, from the amounts made
				available for any single fiscal year, in an amount exceeding the lesser
				of—
								(i)the cost of the
				proposed repair or rehabilitation; or
								(ii)$200,000.
								(B)TimingAny eligible veterans service organization
				that receives grant amounts under this subsection from amounts made available
				for a fiscal year shall be ineligible for any grant from any amounts made
				available for such grants for any of the succeeding 5 fiscal years.
							(4)ApplicationsApplications for assistance under this
				subsection may be submitted only by eligible veterans service organizations,
				and shall be in such form and in accordance with such procedures as the
				Secretary shall establish. Such applications shall include a plan for the
				proposed repair or rehabilitation activities to be conducted using grant
				amounts under this subsection.
						(5)Selection;
				criteriaThe Secretary shall
				select applications to receive grants under this subsection pursuant to a
				competition and based on criteria for such selection, which shall
				include—
							(A)the extent of need
				for such assistance;
							(B)the quality of the
				plan proposed for repair or rehabilitation of the facility involved;
							(C)the capacity or
				potential capacity of the applicant to successfully carry out the plan;
				and
							(D)such other factors
				as the Secretary determines to be appropriate.
							(6)Prohibition of
				construction or acquisitionNo amounts from a grant under this
				subsection may be used for the construction or acquisition of a new
				facility.
						.
			(b)FundingSubsection
			 (a) of section 106 of the Housing and Community Development Act of 1974 (42
			 U.S.C. 5306(a)) is amended—
				(1)in paragraph (4),
			 by striking and (3) and inserting (3), and
			 (4);
				(2)by redesignating
			 paragraph (4) as paragraph (5); and
				(3)by inserting after
			 paragraph (3) the following new paragraph:
					
						(4)For each fiscal year, after reserving
				amounts under paragraphs (1) and (2) and allocating amounts under paragraph
				(3), the Secretary shall allocate $50,000,000 (subject to sufficient amounts
				remaining after such reservations and allocation) for grants under section
				107(g).
						.
				(c)RegulationsThe
			 Secretary of Housing and Urban Development shall issue any regulations
			 necessary to carry out sections 106(a)(4) and 107(g) of the Housing and
			 Community Development Act of 1974, as added by the amendments made by this
			 section, not later than the expiration of the 90-day period beginning on the
			 date of the enactment of this Act.
			
